ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Greenspoon on 11 March 2021.
The application has been amended as follows: 
In the claims: 
1. (Currently Amended) A method of fabricating a positioning tool comprising: (a) changing[[a shape of one or more tubes wherein: (i) the one or more tubes are hollow, and (ii) the one or more tubes are either pressed against a fixture or constrained from moving in at least one direction by the fixture; (b) moving a filler into the one or more tubes while the filler is in a liquid state, wherein the filler solidifies while the one or more tubes are either pressed against the fixture or constrained from moving in at least one direction by the fixture, and (c) aligning at least one shaft in a first set of elongated shafts to be parallel with a first axis, and (d) aligning at least one shaft in a second set of elongated shafts to be parallel with a second axis, the second axis being perpendicular carriage, and (iv) the first and second sets of shafts and the first and second carriages are parts of the positioning tool.
17-18. (Cancelled)
****END OF AMENDMENTS****

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiners best art does not teach or obviate the limitations of independent claim 1.
The prior art has examples of creating structural frames out of tubing (See HONDA (US20100244497), STUCKY (US3460308)), filling of tubes with a filler (See STUCKY (US3460308), WYCECH (US6233826), and FUKUI (US6040350)), and creating multi-axis machine tools using tubing for the frame (See YANAGISAWA (US5214976), RALEIGH (US5257461), and  YANAGISAWA (US5698959)) , yet none of the prior art of record taught or disclosed the claimed method steps of “(c) aligning at least one shaft in a first set of elongated shafts to be parallel with a first axis, and (d) aligning at least one shaft in a second set of elongated shafts to be parallel with a second axis, the second axis being perpendicular to the first axis; wherein, when fabrication of the positioning tool is complete (i) the one or more tubes are structural elements of the positioning tool, (ii) the first set of shafts is configured to guide linear .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11 March 2021